CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s note – In the proposed claim amendments filed 19 January 2021, the structures recited in newly proposed claims 24 and 25 are partially unreadable, as reproduced below:

    PNG
    media_image1.png
    113
    632
    media_image1.png
    Greyscale

	Applicant must provide a clearer copy of the claims in future prosecution to avoid any further examination issues.

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3(a):
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require a further consideration and/or search. Specifically, the proposed amendments require a specific bismaleimide resin having a specific structure that was not previously considered, and the new requirement requires a reconsideration of the prior art and a novel search of the narrower scope.

Continuation of 12:
The request for reconsideration has been considered, but does not place the application in condition for allowance because Applicant’s arguments are drawn to proposed claim amendments that are not being entered; therefore, Applicant’s arguments are not commensurate in scope with the pending claims. Specifically, Applicant’s arguments are drawn to the failure of the prior art of record failing to disclose the specific bismaleimide resin having the specific structure recited in the proposed claim amendments; however, said proposed claim amendments are will not be entered for raising new issues requiring further consideration and/or search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/18/2021